262 F.2d 958
Matter of FOOTHILLS PUBLISHING CO., Inc., Bankrupt, No. 4366, U. S. District Court, Southern District of California, Southern Division.F. W. POWELL, as Assignee and Trustee under assignment of accounts receivable from Foothills Publishing Company for benefit of Ferne G. Wolcott, Appellant,v.John R. HELLEN, Trustee in Bankruptcy for Foothills Publishing Co., Bankrupt, Appellee.
No. 15961.
United States Court of Appeals Ninth Circuit.
February 5, 1959.

Appeal from the United States District Court for the Southern District of California, Southern Division; James M. Carter, Judge.
F. W. Powell, La Mesa, Cal., for appellant.
Wallace D. Dorman, San Diego, Cal., for appellee.
Before STEPHENS, BARNES, and JERTBERG, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order entered on December 31, 1957 by the United States District Court for the Southern District of California, Southern Division, affirming the order of the referee in bankruptcy made and entered on December 12, 1955, and restated in order of March 1, 1956.


2
The petition to review the orders of the referee in bankruptcy was presented to the district court on an agreed statement. We have reviewed the record presented on this appeal, and it clearly appears that the order of the district court affirming the orders of the referee in bankruptcy was proper.